DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
This action is in response to application filed on September 29, 2020. Claims 1-20 are pending for examination.
 
Information Disclosure Statement
The IDS filed on 5/25/2021 has been considered.
 
Claim Objections
Claims 9 and 14 are objected to because of the following informalities: 
Claim 9 recites " the light source capable of emitting a first light intensity when energized with a first current from a current supply" and Claim 14 recites “the light source is capable of emitting a third light intensity when energized with a third current from a current supply”. It has been held that the recitation that an element is “capable of” performing a function is not a . Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-5, 7-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maglica (US 9,671,102) in view of Krick (US 2017/0156188).
Regarding claim 1, Maglica teaches a portable lighting device (flashlight 1) comprising: 
a housing having a proximal end and a distal end (Fig. 15, barrel 11 with two ends), the housing defining a hollow cavity (Fig. 14A-B); 
a light source disposed at the proximal end of the housing (Fig. 14A-B, LED package 120) and emitting a light intensity when energized (Col. 5 lines 10-15 and lines 30-40: power up the LED package 120); 
a current source electrically coupled to the light source and supplying current to the light source (Fig. 15, batteries 100); 

Maglica does not explicitly disclose 
a heat control circuit disposed in the cavity of the housing and electrically coupled to the light source and the current source, the heat control circuit adapted to allow changing the current supplied to the light source; 
a temperature sensor disposed in the cavity of the housing and configured to measure a temperature adjacent the light source and to output an associated temperature sensor data; and 
a processor disposed in the cavity of the housing and operatively coupled to the temperature sensor and the heat control circuit, the processor configured to receive the temperature sensor data and automatically adjust the current supply in the heat control circuit based on the temperature sensor data relative to a predetermined temperature threshold.
However, the preceding limitations are known in the art of lighting devices.
Krick teaches a power supply control device and a method for controlling the power supply of light sources, preferably light-emitting diodes (LEDs) (abstract) and further teaches 
a heat control circuit disposed in the cavity of the housing and electrically coupled to the light source and the current source, the heat control circuit adapted to allow changing the current supplied to the light source (Fig. 1, 110 and Fig. 2, 210 connected to VBAT and LEDs 220 and para 35, the converter 110 to reduce the current delivered to the load circuit 120 ); 
a temperature sensor disposed in the cavity of the housing and configured to measure a temperature adjacent the light source and to output an associated temperature sensor data (Fig. 1, 132, Fig. 2, 232 and para 35, means for measuring the ambient temperature, such as a thermistor 132. Using the measuring means, the adjusting circuit 130 can adjust the automatically controlled value as a function of the measurement of the temperature. As the measuring means are advantageously arranged on the same printed circuit as the LEDs, the measured temperature generally corresponds to the operating temperature of the LEDs.); and 
a processor (130, 230) operatively coupled to the temperature sensor and the heat control circuit, the processor configured to receive the temperature sensor data and automatically adjust the current supply in the heat control circuit based on the temperature sensor data relative to a predetermined temperature threshold (para 35, This threshold value can, for example, be set through the choice of the thermistor 132 used. Preferably, it is above 25° C., and it corresponds advantageously to the operating temperature of the LEDs of the load circuit 120. The intensity of the injected current is chosen such that the bias added to the automatically controlled value prompts the converter 110 to reduce the current delivered to the load circuit 120 to a value which does not exceed the maximum current accepted by the LEDs at the threshold temperature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krick in order to increase he lifespan of the LEDs (Krick: para 27).

Regarding claim 2, the combination of Maglica and Krick teaches the portable lighting device of claim 1, wherein the adjusted current supply changes the light intensity of the light source (Krick: para 27, At low temperatures, a current of high intensity can be provided to the LEDs in order to maximize the luminescence thereof. The intensity of the current provided is reduced in line with the drop in the forward current maximum intensity which comprises LEDs at higher temperatures.). 

Regarding claim 3, the combination of Maglica and Krick teaches the portable lighting device of claim 1, wherein the processor is configured to decrease the current supply in the heat control circuit if the temperature sensor data is equal to or greater than the predetermined temperature threshold (Krick: para 28, prompts the DC-to-DC converter to provide a current of lesser intensity when the measured temperature increases. And para 35, prompts the converter 110 to reduce the current delivered to the load circuit 120 to a value which does not exceed the maximum current accepted by the LEDs at the threshold temperature).

Regarding claim 4, the combination of Maglica and Krick teaches the portable lighting device of claim 1, wherein the processor is configured to increase the current supply in the heat control circuit if the temperature sensor data is less than the predetermined temperature threshold (Krick: para 27, At low temperatures, a current of high intensity can be provided to the LEDs in order to maximize the luminescence thereof. The intensity of the current provided is reduced in line with the drop in the forward current maximum intensity which comprises LEDs at higher temperatures. And para 35, prompts the converter 110 to reduce the current delivered to the load circuit 120 to a value which does not exceed the maximum current accepted by the LEDs at the threshold temperature).

Regarding claim 5, the combination of Maglica and Krick teaches the portable lighting device of claim 1, further comprising a heat sink assembly (Maglica: Fig. 4A, 71) disposed at the proximal end of the housing, the heat sink assembly defining a hollow cavity, wherein the light Maglica: Fig. 4A and Fig 14A-B and Fig. 16 and Col. 4 lines 64-Col. 5 lines 10 and Col. 7 lines 15-35).

Regarding claim 7, the combination of Maglica and Krick teaches the portable lighting device of claim 1, wherein the heat control circuit is adapted to allow changing the current supplied to the light source by changing a resistance applied in the heat control circuit (Krick: para 40, at low temperature, The LED current is defined by V.sub.ref, by the ratio R3/R10 and by the shunt resistor. and para 41, at high temperature, this current is therefore injected into the divider point and thus creates an adjustment or a bias defined by V.sub.offset=I12*(R3/R10). By choosing the sizes R3, R10, R12 and the thermistor 232, a person skilled in the art will therefore be able to precisely predict the high temperature adjustment value, when the thermistor 232 is conductive).

Regarding claim 8, the combination of Maglica and Krick teaches the portable lighting device of claim 1, wherein the portable lighting device is a portable flashlight (Maglica: Flashlight 1).

Regarding claim 9, Maglica teaches a flashlight (flashlight 1) comprising: 
a housing having a proximal end and a distal end (Fig. 15, barrel 11 with two ends), the housing defining a hollow cavity (Fig. 14A-B); 
a light source disposed at the proximal end of the housing (Fig. 14A-B, LED package 120), the light source capable of emitting a first light intensity when energized with a first Col. 5 lines 10-15 and lines 30-40: power up the LED package 120 and Fig. 15, batteries 100); 
a print circuit board disposed in the cavity of the housing (Fig. 6A-D, PCB 77 and Col. 5 lines 29-35).
Maglica does not explicitly disclose
a heat control circuit disposed in the cavity of the housing and electrically coupled to the light source and the current supply, the heat control circuit adapted to change the first current to a second current, the light source emitting a second light intensity when energized with the second current; 
a temperature sensor disposed in the cavity of the housing and configured to measure a temperature adjacent the light source and to output an associated temperature sensor data; and 
a processor disposed in the cavity of the housing and operatively coupled to the temperature sensor and the heat control circuit, the processor configured to receive the temperature sensor data and automatically adjust the first current to the second current in the heat control circuit based on the temperature sensor data relative to a predetermined temperature threshold.
However, the preceding limitations are known in the art of lighting devices.
Krick teaches a power supply control device and a method for controlling the power supply of light sources, preferably light-emitting diodes (LEDs) (abstract) and further teaches 
a heat control circuit disposed in the cavity of the housing and electrically coupled to the light source and the current supply, the heat control circuit adapted to change the first current to a second current, the light source emitting a second light intensity when energized with the second Fig. 1, 110 and Fig. 2, 210 connected to VBAT and LEDs 220 and para 35, the converter 110 to reduce the current delivered to the load circuit 120 ); 
a temperature sensor disposed in the cavity of the housing and configured to measure a temperature adjacent the light source and to output an associated temperature sensor data (Fig. 1, 132, Fig. 2, 232 and para 35, means for measuring the ambient temperature, such as a thermistor 132. Using the measuring means, the adjusting circuit 130 can adjust the automatically controlled value as a function of the measurement of the temperature. As the measuring means are advantageously arranged on the same printed circuit as the LEDs, the measured temperature generally corresponds to the operating temperature of the LEDs.); and 
a processor (130, 230) operatively coupled to the temperature sensor and the heat control circuit, the processor configured to receive the temperature sensor data and automatically adjust the first current to the second current in the heat control circuit based on the temperature sensor data relative to a predetermined temperature threshold (para 35, This threshold value can, for example, be set through the choice of the thermistor 132 used. Preferably, it is above 25° C., and it corresponds advantageously to the operating temperature of the LEDs of the load circuit 120. The intensity of the injected current is chosen such that the bias added to the automatically controlled value prompts the converter 110 to reduce the current delivered to the load circuit 120 to a value which does not exceed the maximum current accepted by the LEDs at the threshold temperature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krick in order to increase he lifespan of the LEDs (Krick: para 27).

Regarding claim 10, the combination of Maglica and Krick teaches the flashlight of claim 9, wherein the processor is configured to decrease the current supply in the heat control circuit if the temperature sensor data is equal to or greater than the predetermined temperature threshold (Krick: para 28, prompts the DC-to-DC converter to provide a current of lesser intensity when the measured temperature increases. And para 35, prompts the converter 110 to reduce the current delivered to the load circuit 120 to a value which does not exceed the maximum current accepted by the LEDs at the threshold temperature).

Regarding claim 11, the combination of Maglica and Krick teaches the flashlight of claim 9, wherein the processor is configured to increase the current supply in the heat control circuit if the temperature sensor data is less than the predetermined temperature threshold (Krick: para 27, At low temperatures, a current of high intensity can be provided to the LEDs in order to maximize the luminescence thereof. The intensity of the current provided is reduced in line with the drop in the forward current maximum intensity which comprises LEDs at higher temperatures. And para 35, prompts the converter 110 to reduce the current delivered to the load circuit 120 to a value which does not exceed the maximum current accepted by the LEDs at the threshold temperature).

Regarding claim 12, the combination of Maglica and Krick teaches the flashlight of claim 9, wherein the second current is less than the first current, the second light intensity is visibly less than the first light intensity (Krick: para 27, At low temperatures, a current of high intensity can be provided to the LEDs in order to maximize the luminescence thereof. The intensity of the current provided is reduced in line with the drop in the forward current maximum intensity which comprises LEDs at higher temperatures).

Regarding claim 13, the combination of Maglica and Krick teaches the flashlight of claim 12, wherein the processor is configured to adjust the current supply from the first current to the second current if the temperature sensor data is equal to or greater than a first predetermined temperature threshold (Krick: para 28, prompts the DC-to-DC converter to provide a current of lesser intensity when the measured temperature increases. And para 35, prompts the converter 110 to reduce the current delivered to the load circuit 120 to a value which does not exceed the maximum current accepted by the LEDs at the threshold temperature).

Regarding claim 15, the combination of Maglica and Krick teaches the flashlight of claim 9, further comprising a heat sink assembly (Maglica: Fig. 4A, 71) disposed at the proximal end of the housing, the heat sink assembly defining a hollow cavity, wherein the light source is disposed in the cavity of the heat sink assembly (Maglica: Fig. 4A and Fig 14A-B and Fig. 16 and Col. 4 lines 64-Col. 5 lines 10 and Col. 7 lines 15-35).

Regarding claim 16, the combination of Maglica and Krick teaches the flashlight of claim 9, wherein the heat control circuit is adapted to allow changing the current supplied to the light source by changing a resistance applied in the heat control circuit (Krick: para 40, at low temperature, The LED current is defined by V.sub.ref, by the ratio R3/R10 and by the shunt resistor. and para 41, at high temperature, this current is therefore injected into the divider point and thus creates an adjustment or a bias defined by V.sub.offset=I12*(R3/R10). By choosing the sizes R3, R10, R12 and the thermistor 232, a person skilled in the art will therefore be able to precisely predict the high temperature adjustment value, when the thermistor 232 is conductive).

Regarding claim 17, Maglica teaches a method for controlling heat emitted from a portable lighting device, the method comprising: 
supplying current to a light source disposed at a proximal end of a housing (Fig. 14A-B, LED package 120 and Col. 5 lines 10-15 and lines 30-40: power up the LED package 120 and Fig. 15, batteries 100); 
a print circuit board disposed in the cavity of the housing (Fig. 6A-D, PCB 77 and Col. 5 lines 29-35).
Maglica does not explicitly disclose
measuring a temperature adjacent the light source using a temperature sensor disposed in a cavity of the housing; 
outputting a temperature sensor data, associated with the measured temperature, from the temperature sensor to a processor disposed in the cavity of the housing; and automatically adjusting, using the processor, the current suppled to the light source based on the temperature sensor data relative to a predetermined temperature threshold.
However, the preceding limitations are known in the art of lighting devices.
Krick teaches a power supply control device and a method for controlling the power supply of light sources, preferably light-emitting diodes (LEDs) (abstract) and further teaches 
measuring a temperature adjacent the light source using a temperature sensor disposed in a cavity of the housing (Fig. 1, 132, Fig. 2, 232 and para 35, means for measuring the ambient temperature, such as a thermistor 132. Using the measuring means, the adjusting circuit 130 can adjust the automatically controlled value as a function of the measurement of the temperature. As the measuring means are advantageously arranged on the same printed circuit as the LEDs, the measured temperature generally corresponds to the operating temperature of the LEDs); 
outputting a temperature sensor data, associated with the measured temperature, from the temperature sensor to a processor (130, 230) and automatically adjusting, using the processor, the current suppled to the light source based on the temperature sensor data relative to a predetermined temperature threshold (para 35, This threshold value can, for example, be set through the choice of the thermistor 132 used. Preferably, it is above 25° C., and it corresponds advantageously to the operating temperature of the LEDs of the load circuit 120. The intensity of the injected current is chosen such that the bias added to the automatically controlled value prompts the converter 110 to reduce the current delivered to the load circuit 120 to a value which does not exceed the maximum current accepted by the LEDs at the threshold temperature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krick in order to increase he lifespan of the LEDs (Krick: para 27).

Regarding claim 18, the combination of Maglica and Krick teaches the method of claim 17, wherein the automatically adjusting step comprises decreasing the current supplied to the light source if the temperature sensor data is equal to or greater than the predetermined temperature threshold (Krick: para 28, prompts the DC-to-DC converter to provide a current of lesser intensity when the measured temperature increases. And para 35, prompts the converter 110 to reduce the current delivered to the load circuit 120 to a value which does not exceed the maximum current accepted by the LEDs at the threshold temperature).

Regarding claim 19, the combination of Maglica and Krick teaches the method of claim 17, wherein the automatically adjusting step comprises increasing the current supplied to the light source if the temperature sensor data is less than the predetermined temperature threshold (Krick: para 27, At low temperatures, a current of high intensity can be provided to the LEDs in order to maximize the luminescence thereof. The intensity of the current provided is reduced in line with the drop in the forward current maximum intensity which comprises LEDs at higher temperatures. And para 35, prompts the converter 110 to reduce the current delivered to the load circuit 120 to a value which does not exceed the maximum current accepted by the LEDs at the threshold temperature).

Regarding claim 20, the combination of Maglica and Krick teaches the method of claim 17, wherein the automatically adjusting step comprises adjusting a resistance applied to a heat control circuit electrically coupled to the light source and the current supply (Krick: para 40, at low temperature, The LED current is defined by V.sub.ref, by the ratio R3/R10 and by the shunt resistor. and para 41, at high temperature, this current is therefore injected into the divider point and thus creates an adjustment or a bias defined by V.sub.offset=I12*(R3/R10). By choosing the sizes R3, R10, R12 and the thermistor 232, a person skilled in the art will therefore be able to precisely predict the high temperature adjustment value, when the thermistor 232 is conductive).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maglica in view of Krick further in view of Zhu et al. (Zhu: US 10,711,953).
Regarding claim 6, the combination of Maglica and Krick teaches the portable lighting device of claim 5, but does not explicitly disclose wherein the heat sink assembly extends to the exterior of the housing.
However, in the same field of endeavor, Zhu teaches a flash light including a light assembly at the first end of the flashlight (abstract) and further teaches heat generated by the LED light generating module 28 is dissipated through heat sink 24 (Fig. 1-3 and Col. 4 lines 31-35) extending to the exterior of the cylindrical housing (18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend to the heat sink assembly extending to the exterior of the housing as taught by Zhu in order to quickly release heat from the LED light (Zhu: Col. 4 lines 30-33).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maglica in view of Krick further in view of Yamamoto et al. (Yamamoto: US 7,248,002).
Regarding claim 14, the combination of Maglica and Krick teaches the flashlight of claim 12, but does not explicitly disclose
wherein the light source is capable of emitting a third light intensity when energized with a third current from a current supply, the third current is less than the second current, the third light intensity is visibly less than the second light intensity, and 

the processor is further configured to adjust the current supply from the second current to the third current if the temperature sensor data is equal to or greater than a second predetermined temperature threshold.
However, in the same filed of endeavor, Yamamoto teaches driving current determining unit determines a maximum tolerable current Ifmax from the ambient temperature Ta thus determined, by referring to the Ta-Ifmax table, and supplies a command value defining a current to drive the LED element to a constant current source via a D/A converter (abstract) and further teaches wherein the light source is capable of emitting a third light intensity when energized with a third current from a current supply, the third current is less than the second current, the third light intensity is visibly less than the second light intensity, and wherein the processor is configured to adjust the current supply from the first current to the second current if the temperature sensor data is equal to or greater than a first predetermined temperature threshold but less than a second predetermined temperature threshold, the processor is further configured to adjust the current supply from the second current to the third current if the temperature sensor data is equal to or greater than a second predetermined temperature threshold (Fig. 5-6 and Col. 4 lines 45-65: the maximum current that can be supplied to the LED element 100 as a driving current, when the ambient temperature Ta is to be controlled at a predetermined level. As shown in the graph 208, the maximum tolerable current Ifmax is 15 mA when the ambient temperature Ta is 25.degree. C. or below. When the ambient temperature Ta is in a range between 25.degree. C. and 75.degree. C., the maximum tolerable current Ifmax is in a range between 15 mA and 5 mA. And Col. 3 lines 46-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamamoto in order to prevent dropping the light emission efficiency due to heat generation caused by excessive current (Yamamoto: Col. 5 lines 10-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687